Citation Nr: 1207379	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a right ankle disability, currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for a right foot disability, currently rated 10 percent disabling.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from April 1962 to March 1964.   

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 and October 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for a back disability is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In a November 2011 written statement, which was received at the Board in January 2012, the Veteran withdrew his claims for increased ratings for a right ankle disability and a right foot disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to increased ratings for right ankle and foot disorders have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2011).

In January 2010, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting an appeal as to the issues of entitlement to increased ratings for right ankle and foot disabilities, as identified in the December 2009 statement of the case. 

Following the certification of his appeal, the RO sent the Veteran an October 2011 letter informing him that his claims folder was being transferred to the Board.  In response, the Veteran submitted a November 2011 statement expressly requesting that his pending appeal be withdrawn and that his claims folder be returned to the RO.

The Board finds that the Veteran's November 2011 statement satisfies the requirements for the withdrawal of a substantive appeal with respect to the claims of entitlement to increased ratings for right ankle and foot disorders.  Those are the only issues for which the Veteran has perfected an appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the appellant has withdrawn his increased rating claims, there remain no allegation of errors of fact or law for appellate consideration concerning those issues.  The Board, therefore, has no jurisdiction to review the Veteran's claims and must dismiss those issues.  §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).  


ORDER

The appeal concerning the issue of entitlement to an increased rating for a right ankle disorder is dismissed.

The appeal concerning the issue of entitlement to an increased rating for a right foot disorder is dismissed.




REMAND

A review of the record shows that, in October 2009, the RO issued a rating decision denying the Veteran's claim for service connection for a low back disability because new and material evidence had not been submitted.  Thereafter, in January 2010, the Veteran submitted a written statement expressing disagreement with that denial.  He later submitted a November 2011 statement reiterating his belief that the October 2009 rating decision was incorrect and should be reversed on appeal.  

The Board considers the Veteran's January 2010 written statement to constitute a timely notice of disagreement.  38 C.F.R. § 19.26 (2011).  However, it does not appear that the Veteran has been issued a statement of the case with respect to his low back claim, notwithstanding his November 2011 statement reaffirming disagreement with the adjudication of that issue.  

Where a timely notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board finds that the RO should issue a statement of the case that addresses the Veteran's low back claim.

Accordingly, the case is REMANDED for the following actions:

Issue a statement of the case that addresses the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to a service connection for a low back disability.  That statement of the case should inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


